Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13, 16-19, and 20-29 are pending in the application. Claims 1-6, 8-13, and 17-18 are amended, and Claims 20-29 are new. Claim 14, 15, and 19 are canceled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 36 of fig. 10 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 9 and 18 recite the limitation "a latch".  Claims 3 and 11 recite a latch, and it is unclear if the latch in claims 9 and 18 are the same latch or an additional latch. For examination purposes, a latch of claims 9 and 18 will be interpreted as a different latch structure than the latch of claims 3 and 11.
Claims 28 and 29 recite the limitation "the second walls".  Claims 24 recite a second wall, and it is unclear if there is a single second wall like claim 24, from which 28 and 29 are dependent, or if multiple second walls are required.  Appears to only be meaning to claim a single second wall since the “second walls is pivotably connected to the second flange.” For examination purposes, the second walls will be interpreted as a singular second wall of claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 23, 20, 21, 22, 24, 25, 26, 27, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oestreich (US 5161709) in view of Cavalcante (US 20140251992).
Regarding Claim 1, Oestreich teaches a collapsible container (Fig. 1 a hinged collapsible container) comprising: a base (Fig. 1 base 24, lower portions 102 of sides 22 & 23 and lower portion 82 of gate side 36); a pair of opposed first walls (Fig. 1 upper portions 98 & 99) pivotably (Fig. 1 hinges 81) connected to opposed first edges of the base (Fig. 1 base 24 at top of lower portions 102); and a second wall (Fig. 1 gate side 36 & gate 111) pivotably (Fig. 1 hinges 81) connected to a second edge of the base (Fig. 1 base 24 at top of lower portion 82), wherein the second wall (Fig. 1 gate side 36 is visually forms a square with hinged sides 22 and 23 and 39) is perpendicular to the first walls (Fig. 1 hinged sides 22 and 23), wherein the second wall (Fig. 4 gate side 36) includes a frame (Fig. 4 annotated) including a pair of elongated vertical upstanding members (Fig. 4 annotated) each including a recess (Fig. 4 annotated) opening outward of the container (Fig. 4 a hinged collapsible container), the second wall (Fig. 1 gate side 36) further including a door (Fig. 4 gate 111) pivotably (Fig. 3 hinges 81) connected, the door (Fig. 4 gate 111) including an upper panel portion (Fig. 4 annotated) having a pair of wing portions (Fig. 4 annotated) projecting away from one another (Fig. 4 shows visually that the annotated wings project outwardly from the center axis of gate 111) and receivable in the recesses in the upstanding members (Fig. 1 shows that the annotated wings of Fig 4 are made to fit into the annotated recesses of the annotated upstanding members).


    PNG
    media_image1.png
    735
    877
    media_image1.png
    Greyscale

Oestreich does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall (Fig. 1 "front wall 18") further including a door (Fig. 2 "upper ( or "first") portion 24") pivotably connected to the upstanding members (Fig. 2 [0022] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oestreich to incorporate the teachings of Cavalcante to change the connection of gate 111 of the bottom mounted hinges 81 to be a u shaped structure hinged arms inserted into the annotated frame (Oestreich) to the placement of the hinge 38 connecting arms 30 of 24 and frame 

Regarding Claim 2, the combination teaches wherein the door includes a pair of arms extending downward from the upper panel portion and pivotably secured to the upstanding portions members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992).

Regarding Claim 3, Oestreich teaches a pair of latches (Fig. 1 and 4 latch mechanism 57 are visibly shown extending outward from the center of gate 111 away from each other) biased away from each other, wherein the pair of latches (Fig. 1 and 4 latch mechanism 57) are mounted to the door (Fig. 1 and 4 [c.14 l.8-9] gate 111 is latched to gate side 36 by a latch mechanism 57) and releasably secured (Fig. 1) to the upstanding members (Fig. 4 annotated) and releasable (Fig. 4) from the upstanding members (Fig. 4 annotated) upon movement of the latches (Fig. 1 and 4 latch mechanism 57) toward one another (Fig. 13-15).

Regarding Claim 4, Oestreich teaches wherein each of the latches (Fig. 1 and 4 latch mechanism 57) includes at least one resilient leg biasing (Fig. 13 spring 66) an interlocking portion (Fig. 13 bolt 64) toward one of the upstanding portions members (Fig. 4 annotated).

Regarding Claim 5, Oestreich teaches wherein each of the latches (Fig. 1 and 4 latch mechanism 57) includes at least one handle (Fig. 13 lever 72) accessible by a user to slide ([c. 9 l. 9-14] Lever 72 slides the bolt 64 from the opening 69 which compresses the spring 66) the latch (Fig. 13 bolt 64) away from the respective upstanding portion member (Fig. 4 annotated).

Regarding Claim 23, the combination teaches wherein the wing portions (Fig. 4 annotated) project (the annotated wings of Fig. 4 of Oestreich extend outward from the body of gate 111, and the combination changing to the body of the gate Cavalcante’s 24 and its arms 30 would be inside of the wings of Oestreich’s gate 111) outward relative to the pair of arms (Fig. 2 arms 30 of 24).

Regarding Claim 20, Oestreich teaches wherein each of the wing portions (Fig. 1 annotated) extend outwardly into a plane containing and parallel (Both structures of the annotated wings and hinged sides 22, 23 extend in a z plane and are parallel to each other) to a nearer one of the pair of opposed first walls (Fig. 1 hinged sides 22 and 23).

    PNG
    media_image2.png
    928
    1136
    media_image2.png
    Greyscale


Regarding Claim 21, Oestreich teaches wherein each of the upstanding members (Fig. 1 annotated) is in a plane containing and parallel (Both structures of the annotated upstanding members and hinged sides 22, 23 extend in a z plane and are parallel to each other) to a nearer one of the pair of opposed first walls (Fig. 1 hinged sides 22 and 23).

Regarding Claim 22, Oestreich teaches wherein the door (Fig. 4 gate 111) can be pivoted away from the upstanding members (Fig. 1 annotated) while an identical container is stacked on the pair of first walls and the second wall (Fig. 1 latch 57 would be able to be utilized to open the gate 111 when the hinged collapsible container is in the stacked configuration).

Regarding Claim 24, Oestreich teaches a collapsible container (Fig. 1 a hinged collapsible container) comprising: a base (Fig. 1 base 24, lower portions 102 of sides 22 & 23 and lower portion 82 of gate side 36); a pair of opposed first walls (Fig. 1 upper portions 98 & 99) pivotably (Fig. 1 hinges 81) connected to opposed first edges of the base (Fig. 1 base 24 at lower portion 102) and movable between an upright position (Fig. 1) and a collapsed position (Fig. 16); and a second wall (Fig. 1 gate side 36) pivotably (Fig. 1 hinges 81) connected to a second edge of the base (Fig. 1 base 24 at lower portion 82) and movable between an upright position (Fig. 1) and a collapsed position (Fig. 16), wherein the second wall (Fig. 1 gate side 36 is visually forms a square with hinged sides 22 and 23 and 39) is perpendicular to the first walls (Fig. 1 hinged sides 22 and 23) when the second wall and the first walls are in the upright position (Fig. 1), wherein the second wall (Fig. 4 gate side 36) includes a frame (Fig. 4 annotated) including a pair of elongated vertical upstanding members (Fig. 4 annotated) extending upward from a lower bar (Fig. 4 annotated), wherein each of the upstanding members (Fig. 1 annotated) is in a plane containing and parallel (Both structures of the annotated upstanding members and hinged sides 22, 23 extend in a z plane and are parallel to each other) to a nearer one of the pair of opposed first walls (Fig. 1 hinged sides 22 and 23) and the second wall (Fig. 4 gate side 36) are in the upright position (Fig. 1), the second wall (Fig. 4 gate side 36) further including a door (Fig. 4 gate 111) pivotably (Fig. 3 hinges 81) connected.

    PNG
    media_image1.png
    735
    877
    media_image1.png
    Greyscale

Oestreich does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches the second wall (Fig. 1 "front wall 18") further including a door (Fig. 2 "upper ( or "first") portion 24") pivotably connected to the upstanding members (Fig. 2 [0022] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oestreich to incorporate the teachings of Cavalcante to change the 

Regarding Claim 25, the combination teaches the door including an upper panel portion and a pair of arms extending downward from the upper panel portion, the pair of arms pivotably secured to the upstanding members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992).

Regarding Claim 26, Oestreich teaches a pair of latches (Fig. 1 and 4 latch mechanism 57 are visibly shown extending outward from the center of gate 111 away from each other) biased away from each other, wherein the pair of latches (Fig. 1 and 4 latch mechanism 57) are mounted to the door (Fig. 1 and 4 [c.14 l.8-9] gate 111 is latched to gate side 36 by a latch mechanism 57) and releasably secured (Fig. 1) to the upstanding members (Fig. 4 annotated) and releasable (Fig. 4) from the upstanding members (Fig. 4 annotated) upon movement of the latches toward one another (Fig. 13-15).

Regarding Claim 27, Oestreich teaches wherein each of the walls (Fig. 1 gate side 36) includes a latch (Fig. 1 and 4 latch mechanism 57) having an interlocking portion (Fig. 3 bolt 64), and wherein a recess (Fig. 13 opening 69) facing one of the walls (Fig. 13 upper portions 98 and 99) and configured to receive (c. 9 l. 9-14) the interlocking portion (Fig. 3 bolt 64) of the latch (Fig. 1 and 4 latch mechanism 57) of the one of the walls (Fig. 1 gate side 36).
Oestreich does not teach wherein each of the first walls includes a latch having an interlocking portion, and wherein each of the upstanding members includes a recess facing one of the first walls and configured to receive the interlocking portion of the latch of the one of the first walls.
wherein each of the first walls includes a latch having an interlocking portion, and wherein each of the upstanding members includes a recess facing one of the first walls and configured to receive the interlocking portion of the latch of the one of the first walls. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the location of the latch mechanism 57 with the bolt on gate side 36 and the opening 69 on upper portions 98,99 to have latch mechanism 57 with the bolt on upper portions 98,99 and the opening 69 on gate side 36 as it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding Claim 28, Oestreich teaches wherein the base (Fig. 1 base 24) includes a pair of opposed first flanges (Fig. 1 lower portion 82) projecting upward and a second flange (Fig. 1 lower portion 102) projecting upward, wherein the pair of opposed first walls (Fig. 1 hinged sides 22 and 23) are pivotably (Fig. 1 hinges 81) connected to the pair of opposed first flanges (Fig. 1 lower portion 102) and the second walls (Fig. 1 gate side 36) pivotably (Fig. 1 hinges 81) to the second flange (Fig. 1 lower portion 102)(As shown in Figure 16, hinged sides 22, 23 fold over gate sides 36,39 since lower portion 82 is taller than lower portions 102 and gate sides 36,29 shorter than hinged sides 22,23). 
Oestreich does not teach wherein the second flange is taller than the pair of opposed first flanges. 
Oestreich discloses the claimed invention except for wherein the second flange is taller than the pair of opposed first flanges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the heights ratios of the four parts to reflect the lower portions 102 taller than lower portion 82 and gate sides 36,29 taller than hinged sides 22,23.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Regarding Claim 29, Oestreich teaches wherein the base (Fig. 1 base 24) includes a pair of opposed first flanges (Fig. 1 lower portion 82) projecting upward and a second flange (Fig. 1 lower portion 102) projecting upward, wherein the pair of opposed first walls (Fig. 1 upper portions 98 & 99) are pivotably (Fig. 1 hinges 81) connected to the pair of opposed first flanges (Fig. 1 lower portion 102) and the second walls (Fig. 1 gate side 36) are pivotably (Fig. 1 hinges 81) connected to the second flange (Fig. 1 lower portion 102) (As shown in Figure 16, hinged sides 22, 23 fold over gate sides 36,39 since lower portion 82 is taller than lower portions 102 and gate sides 36,29 shorter than hinged sides 22,23). 
Oestreich does not teach wherein the second flange is taller than the pair of opposed first flanges. 
Oestreich discloses the claimed invention except for wherein the second flange is taller than the pair of opposed first flanges. It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the heights ratios of the four parts to reflect the lower portions 102 taller than lower portion 82 and gate sides 36, 29 taller than hinged sides 22,23.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oestreich (US '709) - Cavalcante (US '992) as applied to claim 1 above, and further in view of Cook (US 20120037647).
Regarding Claim 10, the combination teaches wherein each of the latches (Fig. 1 and 4 latch mechanism 57 are visibly shown extending outward from the center of gate 111 away from each other) includes at least one handle accessible (Fig. 13 lever 72) by a user to slide ([c. 9 l. 9-14] Lever 72 slides the bolt 64 from the opening 69 which compresses the spring 66) the latch (Fig. 13 bolt 64) away from the respective upstanding member (Fig. 1 annotated) and wherein each of the at least one handle (Fig. 13 lever 72) is accessible from an exterior side of the door (Fig. 13 annotated).

    PNG
    media_image3.png
    616
    1156
    media_image3.png
    Greyscale

The combination does not teach wherein each of the at least one handle is accessible from an interior side of the door and from an exterior side of the door.
Cook teaches wherein each of the at least one handle (Fig. 2 “latch 30”) is accessible from an interior side of the door and from an exterior side of the door (Fig. 2, 3, 4, and 6 “latch 30,” latch 30 is explicitly described to be accessed from the interior and the exterior of the “20,” it would be obvious to one skilled in the art to access the latch from the interior and exterior of the crate for it is formed in a through hole in upper section 20 of front wall 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cook to change the  latch mechanism 57 of Oestreich to the latch 30 of Cook to be able to unlock the walls from the interior of Oestreich as shown by the accessibility of “latch 30” from the interior and exterior of the “upper section 20” of “front wall 18” of Cook for ease of accessing the latch when exterior of the container is block.

Claims 1, 3, 7, 8, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer US 8757412) in view of Cavalcante (US '992).
Regarding Claim 1, Sommer teaches a collapsible container (Fig. 1 collapsible container 10) comprising: a base (Fig. 1 bottom wall 12); a pair of opposed first walls (Fig. 1 first and second side walls) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to opposed first edges of the base (Fig. 6 annotated); and a second wall (Fig. 1 first end wall 16) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to a second edge of the base (Fig. 6 annotated), wherein the second wall (Fig. 1 first end wall 16) is perpendicular to the first walls (Fig. 1 first and second side walls), wherein the second wall (Fig. first end wall 16) includes a frame (Fig. annotated) including a pair of elongated vertical upstanding members (Fig. 1 annotated) each including a recess (Fig. 2 annotated) opening outward of the container (Fig. 2 collapsible container 10), the second wall (Fig. 2 first end wall 16) further including a door (Fig. 2 access door 20) pivotably (Fig. 1-2 [c.2 l.48-49] is pivotable between a closed position (FIG. 1) and an open position (FIG. 2)) connected, the door (Fig. 2 access door 20) including an upper panel portion (Fig. 2 annotated) having a pair of wing portions (Fig. 2 annotated) projecting away from one another (Fig. 2 shows the annotated wing portions protruding away from the center axis of the access door 20) and receivable in the recesses (Fig. 2 annotated) in the upstanding members (Fig. 1 annotated).

    PNG
    media_image4.png
    609
    979
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    656
    958
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    661
    936
    media_image6.png
    Greyscale

Sommer does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall (Fig. 1 "front wall 18") further including a door (Fig. 2 "upper ( or "first") portion 24") pivotably connected to the upstanding members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.
Regarding Claim 3, Sommer teaches a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches (Fig. 7 door latch 26) are mounted to the door (Fig. 1 access door 20) and releasably secured (Fig. 1) to the upstanding members (Fig. 1 annotated) and releasable (Fig. 2) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.

Regarding Claim 4,   wherein each of the latches (Fig. 7 door latch 26) includes at least one resilient leg biasing an interlocking portion (Fig. 7 [c.2 l. 65-67]) toward one of the upstanding members (Fig. 1 annotated).

Regarding Claim 6, the combination teaches wherein each of the latches (Fig. 7 door latch 26) includes handle portion (Fig. 8 finger opening 32), which are accessible by a user to slide the latch away  from the respective upstanding portion member (Fig. 1 annotated) and thereby unlatch the door (Fig. 7 [c.2 l.65-c3 l.3]).
The combination discloses the claimed invention except for wherein each of the latches includes an inner handle portion and an outer handle portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple finger openings 32 on each latch in order to allow different size hands to disengage the latches more comfortably, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding Claim 7, the combination teaches wherein each wing portion (Fig. 2 annotated) includes a center recess (Fig. 2 annotated) into which an interlocking portion (Fig. 2 annotated) of the respective latch (Fig. 7 door latch 26) is biased when the respective latch (Fig. 7 door latch 26) is in a latched position (Fig. 1).

    PNG
    media_image7.png
    952
    352
    media_image7.png
    Greyscale

Regarding Claim 8, the combination teaches wherein each of the upstanding members (Fig. 1 annotated) includes a projection (Fig. 2 annotated) projecting into the respective recess (Fig. 2 opening 30), wherein each projection (Fig. 2 annotated) includes a recess (Fig. 2 opening 30) opening toward the respective latch (Fig. 7 door latch 26) and receiving the interlocking portion (Fig. 2 annotated) of the respective latch (Fig. 7 door latch 26) when the latch (Fig. 7 door latch 26) is in the latched position (Fig. 1 and 7), wherein the center recess (Fig. 2 annotated) in each wing portion (Fig. 2 annotated) receives the respective projection (Fig. 2 annotated) of the respective upstanding member (Fig. 1 annotated) when the door (Fig. 1 access door 20) is in a closed position (Fig. 1).

Regarding Claims 11, Sommer teaches a collapsible container (Fig. 1 collapsible container 10) comprising: a base (Fig. 1 bottom wall 12); a pair of opposed first walls (Fig. 1 first and second side walls) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to opposed first edges of the base (Fig. 6 annotated): a second wall (Fig. 1 first end wall 16) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to a second edge of the base (Fig. 6 annotated), wherein the second wall (Fig. 1 first end wall 16) is perpendicular to the first walls (Fig. 1 first and second side walls), wherein the second wall (Fig. first end wall 16) includes a frame (Fig. annotated) including a pair of elongated vertical upstanding members (Fig. 1 annotated), the door (Fig. 2 access door 20) including an upper panel portion (Fig. 2 annotated); and a latch (Fig. 7 door latch 26)  mounted in the upper panel portion (Fig. 2 annotated) of the door (Fig. 2 access door 20), the latch (Fig. 7 door latch 26) including at least one resilient leg (Fig. 7 [c.2 l. 65-67]) biasing the latch (Fig. 7 door latch 26) toward one of the upstanding members (Fig. 1 annotated) to a latched position in which the door (Fig. 2 access door 20) is latched to the one of the upstanding members (Fig. 1 annotated), wherein the latch (Fig. 7 door latch 26) includes an handle portion (Fig. 8 finger opening 32), both of which are accessible by a user to slide the latch (Fig. 7 door latch 26) away from the one of the upstanding members (Fig. 1 annotated) and thereby unlatch the door (Fig. 7 [c.2 l.65-c3 l.3]).
Sommer does not teach the second wall further including a door pivotably connected to the upstanding members and wherein each of the latches includes an inner handle portion and an outer handle portion.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall (Fig. 1 "front wall 18") further including a door (Fig. 2 "upper ( or "first") portion 24") pivotably connected to the upstanding members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.
The combination discloses the claimed invention except for wherein each of the latches includes an inner handle portion and an outer handle portion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple finger openings 32 on each latch in order to allow different size hands to disengage the latches more comfortably, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding Claims 12, the combination teaches wherein the door includes a pair of arms extending downward from the upper panel portion and pivotably secured to the upstanding portions members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992).


Regarding Claim 13, the combination teaches wherein the latch is one of a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches ((Fig. 7 door latch 26)) are releasable (Fig. 1) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.

Regarding Claims 16, the combination teaches wherein the door (Fig. 2 access door 20) includes a pair of wing portions (Fig. 2 annotated) projecting outward away from one another (Fig. 2 shows the annotated wing portions protruding away from the center axis of the access door 20) in the plane of the door (Fig. 2 access door 20), wherein the pair of wing portions (Fig. 2 annotated) includes a first wing portion having a center recess (Fig. 2 annotated) into which an interlocking portion (Fig. 2 annotated) of the latch is biased (Fig. 7 [c.2 l. 65-67]) when the latch is in a latched position.

Regarding Claims 17, the combination teaches wherein the one of the upstanding members Fig. 1 annotated) includes a projection (Fig. 2 annotated) having a recess (Fig. 2 opening 30) opening toward the latch (Fig. 7 door latch 26) and receiving the interlocking portion (Fig. 8 annotated) of the respective latch (Fig. 7 door latch 26)  when the latch (Fig. 7 door latch 26) is in the latched position, wherein the center recess (Fig. 8 annotated) in each wing portion receives the projection (Fig. 8 annotated) of the one of the upstanding members (Fig. 1 annotated) when the door (Fig. 1 access door 20) is in a closed position (Fig. 1).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sommer (US '412) - Cavalcante (US '992) as applied to claim 8 above, and further in view of Kellerer (CA 2682832).
Regarding Claim 9, the combination teaches wherein each of the upstanding members (Fig. 1 annotated) further faces one of the first walls (Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18.) and receiving an interlocking portion (Fig. 8 & 9 latch parts 40) of a latch (Fig. 8 & 9 wall latch 36) therein when the latch (Fig. 8 & 9 wall latch 36) is latched.
The combination does not teach each of the upstanding members further includes a recess receiving an interlocking portion of a latch.
Kellerer teaches a transport container with fold down sides at hinges and that connect upright with latches. Kellerer further teaches each of the upstanding members further includes a recess receiving an interlocking portion of a latch (Fig. 9 [pg. 9 para. 3] According to the representation of Figure 9, the fastening mechanism 7, 24 comprises a fastener 7 with a fastening bolt 15 in the side wall 3, the said fastening bolt 15 engaging with a recess 24 in the adjacent side wall 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kellerer to add a recess in first and second walls 14 and 15 for the latch parts 40 of the wall latches 36 to fasten into to better secure the walls together with fully engaging parts (Sommer) as shown by the bolt of the fastening mechanism 7, 24 engaging with the recess in the side wall 4.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sommer (US '412) – Cavalcante (US ‘992) as applied to claim 11 above, and further in view of Kellerer (CA 2682832).
Regarding Claims 18, the combination teaches wherein each of the upstanding members (Fig. 1 annotated) further includes a recess facing one of the first walls (Fig. 1 first and second side walls [c. l.24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18.) and receiving an interlocking portion (Fig. 8 & 9 latch parts 40) of a latch (Fig. 8 & 9 wall latch 36) therein when the latch is latched.
The combination does not teach each of the upstanding members further includes a recess receiving an interlocking portion of a latch.
Kellerer teaches (Fig. 9 [pg. 9 para. 3] According to the representation of Figure 9, the fastening mechanism 7, 24 comprises a fastener 7 with a fastening bolt 15 in the side wall 3, the said fastening bolt 15 engaging with a recess 24 in the adjacent side wall 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Kellerer to add a recess in first and second walls 14 and 15 for the latch parts 40 of the wall latches 36 to fasten into to better secure the walls together with fully engaging parts (Sommer) as shown by the bolt of the fastening mechanism 7, 24 engaging with the recess in the side wall 4.

Response to Arguments
Applicant’s arguments, see Anticipation on page 11 and Obviousness on page 11-13, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1-3 under 103 have been fully considered and are persuasive.  Therefore, the prior art rejection of 07/27/2021 has been withdrawn.  
Applicant argues on pg. 11 that the upstanding members of the frame 20 in Cavalcante do not include “a recess opening outward of the container” because the end wall 16 and the latch on the end wall 16 are outward of the upstanding member of the frame 20, and Examiner replies that the broadest reasonably interpretation of the claimed limitation of “a recess opening outward of the container” is a recess which opens of, on, or from the outside of the container.  While the end wall16 may block one direction “outwards” of the container, it is clear to those of ordinary skill in the art that the feature annotated as recess in figure 6 opens from the outside of the container in the direction going into/out of the page.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meers (US 20080142530) teaches a crate with a retractable front wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        

/ALLAN D STEVENS/Primary Examiner, Art Unit 3736